The Directors FX Energy Inc 3006 Highland Drive 206 Salt Lake City, Utah84106 United States of America The Royal Bank of Scotland Plc 135 Bishopsgate London EC2M 3UR United Kingdom. ING Bank N.V. Bijlmerplein 888 1102 MG Amsterdam The Netherlands KBC Bank N.V. Dublin Branch KBC House 4 George’s Dock IFSC Dublin 1 ECV1817 14th February 2012 Dear Sirs, EVALUATION OF POLISH GAS ASSETS RPS Energy (RPS) has completed an independent reserves evaluation of the Zaniemysl, Roszkow, Winna Gora, Sroda-Kromolice, Kromolice South, Grabowka and Lisewo Gas Fields in Poland (“the Properties”) currently owned by FX Energy Inc (“FX”).We have estimated Proved, Proved plus Probable and Proved plus Probable plus Possible reserves as at 1 January 2012, based on data and information available up to 31 December 2011. The Proved, Proved plus Probable and Proved plus Probable plus Possible reserves estimates in this report comply with the reporting definitions set in the Article 210.4-10(a) of Regulations S-X (17 CFR 210) of United States Securities and Exchange Commission (“SEC”). The work was undertaken by a team of professional petroleum engineers, geoscientists and economists and is based on data supplied by FX.Our approach has been to prepare independent estimates of developed reserves for all producing assets based on the field’s production performance. In fields where potential exists to further develop reserves through additional capital investment, we have reviewed the available data supplied by the Operator and estimated the likely range of incremental reserves that can be recovered. In estimating reserves we have used standard petroleum engineering techniques.These techniques combine geological and production data with detailed information concerning fluid characteristics and reservoir pressure as well as pertinent production software that allowed to model the different wells as close as possible to what their interaction resembles in reality.We have estimated the degree of uncertainty inherent in the measurements and interpretation of the data and have calculated a range of recoverable reserves.We have taken the working interest that FX has in the Properties as presented by FX and we have not investigated nor do we make any warranty as to FX's interest in the fields. Reserves Gas Reserves attributable to the FX Energy Interest (MMscf), as of 1 January 2012 Field FX Energy Interest FX Energy Gas Reserves (MMscf) Developed Undeveloped Proved Proved + Probable Proved + Probable + Possible Proved Proved + Probable Proved + Probable + Possible Grabowka 100.0% Zaniemysl 24.5% Roszkow 49.0% Sroda-Kromolice 49.0% Kromolice South 49.0% Winna Gora 49.0% Lisewo 49.0% Total Economic Evaluation We have calculated the Net Present Value of the Properties based on our estimates of Reserves and on current firm development plans, as follows: Field FX Energy Interest NPV10 (Million US$) Proved Proved + Probable Proved + Probable + Possible Gross Net Gross Net Gross Net Zaniemysl 24.5% Sroda-Kromolice 49.0% Roszkow 49.0% Winna Gora 49.0% Kromolice South 49.0% Grabowka 100.0% Lisewo 49.0% Total Qualifications RPS is an independent consultancy specialising in petroleum reservoir evaluation and economic analysis.The provision of professional services has been solely on a fee basis.Mr Gordon Taylor, Director, Geoscience for RPS Energy, has supervised the evaluation.Mr Taylor is a Chartered Geologist and Chartered Engineer with over 30 years experience in upstream oil and gas. Other RPS employees involved in this work hold at least a Masters degree in geology, geophysics, petroleum engineering or a related subject or have at least five years of relevant experience in the practice of geology, geophysics or petroleum engineering. Basis of Opinion The evaluation presented in this report reflects our informed judgement based on accepted standards of professional investigation, but is subject to generally recognised uncertainties associated with the interpretation of geological, geophysical and engineering data.The evaluation has been conducted within our understanding of petroleum legislation, taxation and other regulations that currently apply to these interests.However, RPS Energy is not in a position to attest to the property title, financial interest relationships or encumbrances related to the property. It should be understood that any evaluation, particularly one involving exploration and future petroleum developments may be subject to significant variations over short periods of time as new information becomes available. Yours faithfully, RPS Energy /s/ Gordon R. Taylor Gordon R Taylor, CEng, CGeol Director, Geoscience RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets EVALUATION OF POLISH GAS ASSETS Prepared for FX Energy Incorporated and The Royal Bank of Scotland Plc, acting as Agent on behalf of the Finance Parties RPS Energy 309 Reading Road, Henley-on-Thames, Oxon. RG9 1EL T +44 (0)1491 415400F +44 (0)1491 415415 E rpshen@rpsgroup.com W www.rpsgroup.com DOCUMENT REVISION RECORD Document Description Date Issued by Checked by Accepted by Client Comment Final Feb 2012 L. Reyes, B. Hodgson, K. Kasriel G. Taylor /s/ G. Taylor ECV1817 i Feb 2012 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets Table of Contents 1. EXECUTIVE SUMMARY 1 2. TECHNICAL EVALUATION 3 Fields Study 3 Roszkow Field 3 Field Description 3 Production History 4 Gas Reserves Estimation 4 Geological Review 6 Winna Gora Field 7 New 3D seismic interpretation 7 Gas Reserves Estimation 11 Zaniemysl field 12 Field Description 12 Production History 12 Gas Reserves Estimation 14 Kromolice-Sroda Field 15 Field Description 15 Production History 15 Gas Reserves Estimation 17 Kromolice-South Field 21 Field Description 21 Production History 22 Gas Reserves Estimation 22 Grabowka 23 Field Description 23 Production History 24 Gas Reserves Estimation 24 Lisewo 27 Field Description 27 Seismic Data Review 28 Gas Reserves Estimation 30 ECV1817 ii Feb 2012 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 3. ECONOMIC ANALYSIS 32 Assumptions 32 Costing 32 Results 33 4. RESERVES EVOLUTION 2010-2011 35 Proved Gas Reserves 35 Proved plus Probable Gas Reserves 35 Proved plus Probable plus Possible Gas Reserves 36 5. REFERENCES 37 APPENDIX 1: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR THE ROSZKOW FIELD 38 APPENDIX 2: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR THE WINNA GORA FIELD 45 APPENDIX 3: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR THE KROMOLICE SOUTH FIELD 52 APPENDIX 4: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR ZANIEMYSL FIELD 59 APPENDIX 5: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR SRODA-KROMOLICE FIELD 66 APPENDIX 6: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR GRABOWKA 73 APPENDIX 7: PRODUCTION FORECASTS AND CASHFLOW ANALYSIS FOR LISEWO 77 ECV1817 iii Feb 2012 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets List of Figures Figure 2-1: Roszkow Field Top Structure Map 3 Figure 2-2: Roszkow Field Production History 4 Figure 2-3: Roszkow Field Material Balance 5 Figure 2-4: Roszkow FX Interpretation 2007 6 Figure 2-5: Winna Gora Field Top Structure Map (2D Seismic Grid) 8 Figure 2-6: Winna Gora Field 3D Seismic Data Base 8 Figure 2-7: Winna Gora-1 Well Tie (In line 1280) 9 Figure 2-8: Winna Gora Base Zechstein Depth Structure 10 Figure 2-9: ZaniemyslField Top Structure Map 13 Figure 2-10: Zaniemysl Field Production History 13 Figure 2-11: Zaniemysl FieldMaterial Balance 14 Figure 2-12: Kromolice-Sroda Field Top Structure Map 16 Figure 2-13: Sroda Field Production History 17 Figure 2-14: Kromolice-1 Field Production History 17 Figure 2-15: WHP-Behaviour of Kromolice-1 and Sroda-4 18 Figure 2-16: Sroda Field Material Balance 19 Figure 2-17: WHP versus Cumulative Gas (Sroda-4) 19 Figure 2-18: WHP versus Cumulative Gas (Kromolice-1) 20 Figure 2-19: Kromolice South Top Structure Map 21 Figure 2-20: Kromolice South Field Production History 22 Figure 2-21: Kromolice South: WHP versus Cumulative Gas 22 Figure 2-22: G-12 Well Production Performance (Grabowka-East) 24 Figure 2-23: G-12 performance with monthly averaged WGR 25 Figure 2-24: Grabowka-12 WHP vs Cum Gas 25 Figure 2-25: Grabowka 2P Production forecast 27 Figure 2-26: Lisewo-1 Well to Seismic Tie (Well Profile) 28 Figure 2-27: Lisewo-1 Well to Seismic Tie (VSP Corridor Stack) 29 Figure 2-28: Lisewo-1 Well Velocity Profile 30 Figure 3-1: Gas Price Sensitivity on NPV10 (Net to FX Energy) for the 2P Case 34 ECV1817 iv Feb 2012 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets List of Tables Table 1-1: Gas Reserves attributable to the FX Energy interest (MMscf), as of 31st December 2011 1 Table 1-2: Total Gas Reserves, 100% Basis 2 Table 1-3: Total Gas Reserves, Net interest 2 Table 2-1: Reserves (MMscf) for the Roszkow Field at 31st December 2011, 100% Basis 5 Table 2-2: Winna Gora: Geofizyka Torun Velocity Model 10 Table 2-3: Winna Gora Petrophysical Summary (2007) 11 Table 2-4: Winna Gora GIIP Range 12 Table 2-5: Reserves (MMscf) for the Winna Gora Field at 31st December 2011 100% Basis 12 Table 2-6: Gas Reserves (MMscf) for the Zaniemysl Field at 31st December 2011, 100% Basis 15 Table 2-7: Gas Reserves (MMscf) for the Kromolice-Sroda Field at 31st December 2011 100% Basis 20 Table 2-8: Gas Reserves (MMscf) for the Kromolice South Field at 31st December (100% basis) 23 Table 2-9: Gas Reserves (MMscf) for the Grabowka Field at 31st December 2011 100% Basis 26 Table 2-10: Gas Composition of Lisewo-1 27 Table 2-11: Gas Reserves (MMscf) for the Lisewo Field at 31st December 2011 100% Basis 31 Table 3-1: Gas Price, Royalty and OPEX Assumptions 32 Table 3-2: Total NPV10 and NPV10, attributable to FX Energy 33 Table 3-3: Effect of Gas Price Sensitivities on FX Net Reserves (MMscf) 34 Table 3-4: Effect of Gas Price Sensitivities on NPV10 (Net to FX Energy) in Million USD 34 Table 4-1: Gas Proved Reserves (MMscf) 100% Basis 35 Table 4-2: Gas Proved plus Probable Reserves (MMscf) 100% Basis 35 Table 4-3: Gas Proved plus Probable plus Possible Reserves (MMscf) 100% Basis 36 ECV1817 v Feb 2012 RPS Energy FX Energy, Inc. Evaluation of Polish Gas Assets 1.EXECUTIVE SUMMARY RPS Energy has performed a technical and economic evaluation of FX Energy’s assets in Poland. This is an update of a similar evaluation performed by RPS Energy at the end of 2010 but accommodating changes that have occurred during 2011. Principally these include 12 months of production from the Zaniemysl, Roszkow, Kromolice-Sroda and Grabowka East fields. Pressure surveys in Zaniemysl and Roszkow shed some new light on the GIIP of these fields. The wells Kromolice-1 (Sroda-Kromolice field) and Kromolice-2 (Kromolice-South) entered production by the middle of 2011. Due to variable capacity in the export pipeline system, the two Kromolice wells and Sroda-4 only produced intermittently. The export pipeline capacity has being addressed and the full capacity was restored by January 2012. The undeveloped discoveries of Winna Gora, and Lisewo were reviewed but largely left unchanged. Some delay is experienced in the Grabowka West field, which is expected to come on stream during 2012. Revised product prices and operating and development costs have been included in determining asset values as of 31st December 2011. Our computation of Remaining Reserves at 31st December 2011 is given in Table 1-1. Field FX Energy Interest FX Energy Gas Reserves (MMscf) Developed Undeveloped Proved Proved + Probable Proved + Probable + Possible Proved Proved + Probable Proved + Probable + Possible Grabowka 100.0% Zaniemysl 24.5% Roszkow 49.0% Sroda-Kromolice 49.0% Kromolice South 49.0% Winna Gora 49.0% Lisewo 49.0% Total Table 1-1:Gas Reserves attributable to the FX Energy interest (MMscf), as of 31st December 2011 A summary of reserve changes during the past year, taking account of production, reserve additions and revisions are given in Table 1-2 (Gross Volumes) and Table 1-3 (FX Net volumes). Note that these contain developed and undeveloped fields. In terms of reserves volumes, the most significant changes have been noted in the Proved plus Probable and Proved plus Probable plus Possible Reserves of Roszkow. These downward revisions are a result of acquisition of reservoir pressure data, which reduces the current GIIP estimates but which also indicates that the field is less likely influenced by aquifer influx. The end year 2011 economic values are summarised in the report in Table 3-2. Note that the economical values were based on firm development plans. ECV1817
